DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 21-40 are pending in the current application.
	Claims 21-40 are new as filed on 02/04/2021.
	Claims 1-20 are canceled as filed on 02/04/2021

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,972,530, hereinafter 530. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claims 21 and 31, 530 taught a system, comprising: a data processing system comprising memory and one or more processors (column 28, lines 26-28) to: receive, via an interface of the data processing system, data packets comprising an input audio signal detected by a sensor of a client device that is remote from the data processing system (column 28, lines 26-35); parse the input audio signal to identify a request and a keyword (column 28, lines 36-39); generate, based on the keyword and responsive to the request, an action data structure for a service provided by a third-party provider remote from the data processing system and the client device (column 28, lines 39-42); select, based on the keyword and via a real-time content selection process, a content item provided by a second third-party provider different from the third-party provider, wherein the second third-party provider provides content selection criteria comprising a bid for the content item that is used by the real-time content selection process to select the content item (column 28, lines 43-54); transmit, to the client device, the content item for presentation by the client device via an output signal (column 28, lines 55-57); and transmit the action data structure to the third-party provider to cause the third-party provider to execute the action data structure to perform the service or invoke a conversational application programming interface to establish a communication session with the client device (column 28, lines 58-64).
	Accordingly, claims 22-30 & 32-40 are rejected, at least, based on their respective dependencies on claims 21 & 31.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27, 29, 31-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Häusler et al. (Pre-Grant Publication No. US 2016/0315995 A1), hereinafter Hausler, in view of Mengibar et al. (Pre-Grant Publication No. US 2015/0287410 A1), hereinafter Mengibar, and in further view of Kotler et al. (Pre-Grant Publication No. US 2013/0091453 A1), hereinafter Kotler.

2.	With respect to claims 21 and 31, 530 taught a system, comprising: a data processing system comprising memory and one or more processors (figure 1, item 102) to: receive, via an interface of the data processing system, data packets comprising an input audio signal detected by a sensor of a client device that is remote from the data processing system (figure 1, item 122); parse the input audio signal to identify a request and a keyword (0038, lines 1-7); generate, based on the keyword and responsive to the request, an action data structure for a service provided by a third-party provider remote from the data processing system and the client device (0062, lines 1-15); transmit, to the client device, the content item for presentation by the client device via an output signal (0042, where the link contains the content item).
	However, Hausler did not explicitly state to select, based on the keyword and via a real-time content selection process, a content item provided by a second third-party provider different from the third-party provider, wherein the second third-party provider provides content selection criteria comprising a bid for the content item that is used by the real-time content selection process to select the content item.  On the other hand, Mengibar did teach to select, based on the keyword and via a real-time content selection process, a content item provided by a second third-party provider different from the third-party provider, wherein the second third-party provider provides content selection criteria comprising a bid for the content item that is used by the real-time content selection process to select the content item (0023, where the term third-party represents multiple third-parties that would bid).  Both of the systems of Hausler and Mengibar are directed towards providing third-party content to a requesting user and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Hausler, to utilize third-party content bidding, as taught by Mengibar, in order to provide a better user experience by providing the requesting user with a multitude of options.
However, Hausler did not explicitly state to transmit the action data structure to the third-party provider to cause the third-party provider to execute the action data structure to perform the service or invoke a conversational application programming interface to establish a communication session with the client device.  On the other hand, Kotler did teach to transmit the action data structure to the third-party provider to cause the third-party provider to execute the action data structure to perform the service or invoke a conversational application programming interface to establish a communication session with the client device (0039, lines 1-20, where this, at least, teaches the execute the action limitation).  Both the system of Hausler and Kotler are directed towards managing natural language processing systems and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Hausler, to utilize invoking the NLP components of an API of a third-party, in order efficiently scale the system to a plurality of third-party devices.  

3.	As for claims 22 and 32, they are rejected on the same basis as claims 21 and 31 (respectively).  In addition, Mengibar taught the data processing system to select the content item comprising an indication of a type of service or type of product provided by the second third-party provider (0046, where the semantic type is indicative of the type of product and/or service).

4.	As for claims 23 and 33, they are rejected on the same basis as claims 21 and 31 (respectively).  In addition, Mengibar taught the data processing system to select the content item for a second service different than the service of the action data structure provided by the third-party provider (0023-0024, the content selection).

5.	As for claims 24 and 34, they are rejected on the same basis as claims 21 and 31 (respectively).  In addition, Mengibar taught the data processing system to provide the content item comprising audio output to cause the client device to present the audio output of the content item via a speaker of the client device (0037-0038, the advertiser uses the voice interface for queries).

6.	As for claims 25 and 35, they are rejected on the same basis as claims 21 and 31 (respectively).  In addition, Mengibar taught the data processing system to provide the content item to the client device to cause the client device to output the content item via computer generated voice (0037-0038, the advertiser uses the voice interface for queries).

7.	As for claims 26 and 36, they are rejected on the same basis as claims 21 and 31 (respectively).  In addition, Mengibar taught the data processing system to provide the content item comprising visual output to cause the client device to output the visual output via a display device of the client device (0024, the landing page).

8.	As for claims 27 and 37, they are rejected on the same basis as claims 21 and 31 (respectively).  In addition, Mengibar taught the data processing system to: detect an interaction with the content item; and identify a conversion of the content item responsive to the interaction (0042-0043, where a user interacts with the interface to receive the content items.  Accordingly, conversion is interacting with the content item in accordance with 0032).

9.	As for claims 29 and 39, they are rejected on the same basis as claims 21 and 31 (respectively).  In addition, Mengibar taught the data processing system to receive an indication that the third-party provider invoked the conversational application programming interface to establish the communication session with the client device (0037, where the advertiser responding is an indication that the interface has been invoked.  See also, 0083).

Claims 28, 30, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Häusler, in view of Mengibar, in view of Kotler, and in further view of Abreu et al. (Patent No. US 11/100/076 B2), hereinafter Abreu.

10.	As for claims 28 and 38, they are rejected on the same basis as claims 21 and 31 (respectively).  However, Hausler did not explicitly state that the data processing system to: identify the third-party provider based on the keyword; select, from a database, a template based on the third-party provider; populate a field in the template with a value received from the client device; and generate the action data structure based on the template and the value for the field.  On the other hand, Abreu did teach that the data processing system to: identify the third-party provider based on the keyword; select, from a database, a template based on the third-party provider; populate a field in the template with a value received from the client device; and generate the action data structure based on the template and the value for the field (column 10, lines 12-39, where the template is utilized).  Both of the systems of Hausler and Abreu are directed towards transmission of data to third parties and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Hausler, to utilize populating and transferring a template data structure, as taught by Abreu, in order to improve the system’s efficiency when dealing with third-party providers.

11.	As for claims 30 and 40, they are rejected on the same basis as claims 21 and 31 (respectively).  However, Hausler did not explicitly state the data processing system to transmit the action data structure to the third-party provider to cause the third-party provider to invoke the conversational application programming interface executed by the data processing system to establish the communication session with the client device.  On the other hand, Abreu did teach the data processing system to transmit the action data structure to the third-party provider to cause the third-party provider to invoke the conversational application programming interface executed by the data processing system to establish the communication session with the client device (column 10, lines 12-61, where the data structure is transmitted).  Both of the systems of Hausler and Abreu are directed towards transmission of data to third parties and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Hausler, to utilize populating and transferring a template data structure, as taught by Abreu, in order to improve the system’s efficiency when dealing with third-party providers.





Response to Arguments
Applicant’s arguments, filed 06/28/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hausler, in view of Mengibar, in view of Kotler.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452